DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 08, 2022 is being considered by the examiner.
Allowable Subject Matter
Claims 2-3, 5-9, 11-12, 14-18, and 28-34 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Palaniappan et al. (U.S. 10,332,066 B1), Palacios Durazo et al. (U.S. 8,201,737 B1), Abhyanker et al. (U.S. P.G. Pub. 2015/0371178 A1), and Shakeri, Moein, and Hong Zhang. "Cooperative targeting: Detection and tracking of small objects with a dual camera system." Field and Service Robotics. Springer, Cham, 2015.
Palaniappan teaches tracking objects generally using RFID and using a combination of cameras and weight sensors to create hypotheses for object tracking, however the specific sequence of obtaining identification information and having the next activity in captured images related to the obtained identification is not disclosed.
Palacios Durazo teaches using weight information as confirmation information for object tracking.
Abhyanker teaches calibrating a weight sensor for a set temperature.
Shakeri teaches sequential tracking of objects using a multi-camera system, however the sequence is not related to obtaining identification information.
As per claims 30, 32, and 34 the closest prior art of record does not teach, suggest, or disclose the combination of features in the instant claims. Specifically, the claims recite a specific sequencing of obtaining identification information, expecting the next activity in captured images to be the obtained identification, and using weight information to confirm that activity. Applicant’s Remarks p. 11-15 filed June 08, 2022 explain this distinction in greater detail and are found persuasive. Therefore, the previous rejections under 35 USC 102 and 35 USC 103 have been withdrawn.
Claims 11-12, 14-18, and 31 are dependent upon claim 30 and thus have all the limitations of claim 30 and are allowable for that reason. Claims 2-3, 5-9, 28-29, and 33 are dependent upon claim 32 and thus have all the limitations of claim 32 and are allowable for that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shakeri, Moein, and Hong Zhang. "Cooperative targeting: Detection and tracking of small objects with a dual camera system." Field and Service Robotics. Springer, Cham, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628